Citation Nr: 1750051	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) .

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from January 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in March 2011 and February 2013.  The Veteran and his spouse appeared for a Travel Board hearing in November 2015.

In February 2016, the Board remanded these matters for further development.  In an August 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for PTSD from 30 to 70 percent and granted a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  TDIU is no longer on appeal, but as the 70 percent rating is not the highest possible rating for PTSD, the appeal as to that issue continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

In September 2017, the Board was notified by the RO that the appellant died in September 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  









	(CONTINUED ON NEXT PAGE)




An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


